DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

Center for Medicaid and CHIP Services

CMCS Informational Bulletin
DATE:

December 23, 2011

FROM:

Cindy Mann
Director
Center for Medicaid, CHIP and Survey & Certification (CMCS)

SUBJECT: Medicaid/CHIP Provider Screening and Enrollment
This informational bulletin provides information as part of a series of implementation activities
for the Patient Protection and Affordable Care Act (Pub. L. 111-148, enacted on March 23,
2010), as amended by the Health Care and Education Reconciliation Act of 2010 (Pub. L. 111152, enacted on March 30, 2010) (collectively referred to as the Affordable Care Act).
Specifically, this informational bulletin provides guidance on Section 6401 – Provider Screening
and Other Enrollment Requirements under Medicare, Medicaid, and CHIP.
Section 6401(a) of the Affordable Care Act, as amended by section 10603 of the Affordable Care
Act, amends section 1866(j) of the Social Security Act (the Act) adds a new paragraph “(2)
Provider Screening.” Section 1866(j)(2)(A) of the Act requires the Secretary, in consultation
with the Department of Health and Human Services’ Office of the Inspector General, to establish
procedures under which screening is conducted with respect to providers of medical or other
items or services and suppliers under Medicare, Medicaid, and CHIP. Section 1866(j)(2)(B) of
the Act requires the Secretary to determine the level of screening to be conducted according to
the risk of fraud, waste, and abuse with respect to the category of provider or supplier. Section
1866(j)(2)(C) of the Act requires the Secretary to impose a fee on each institutional provider of
medical or other items or services or supplier, to be used by the Secretary for program integrity
efforts. Section 6401(b) of the Affordable Care Act amends section 1902 of the Act to add
paragraph (a)(77) and (kk), which include requirements for States to comply with the process of
screening providers and suppliers and imposing temporary enrollment moratoria for the
Medicaid program as established by the Secretary under 1866(j)(2) and (7) of the Act. CMS
implemented these requirements with Federal regulations at 42 CFR Part 455 subpart E. These
regulations were published in the Federal Register, Vol. 76, February 2, 2011, and were effective
March 25, 2011.
Submission of State Plan Amendments
States must submit a State plan amendment (SPA) to CMS for review and approval by April 1,
2012 to provide assurances that they will comply with the Federal regulations at 42 CFR 455
Page | 1

subpart E. We have provided a Medicaid State Plan preprint for State convenience to assure
compliance with and implementation of section 6401 at Enclosure A. States must submit the
transmittal and Notice of Approval of the State Plan Material, Form CMS -179, with the SPA
template to assure compliance with these Federal requirements. The submissions are to be sent
to the SPA Mailbox for review and approval. While the template in Enclosure A includes 42
CFR 455.416 on the termination or denial of enrollment, additional guidance on this regulatory
provision was issued on May 31, 2011, see
http://www.cms.gov/CMCSBulletins/downloads/6501-Term.pdf).
Enrollment and Screening of Providers
Federal regulations at 42 CFR 455.410 and 455.450 require that all participating providers be
screened according to their categorical risk level, upon initial enrollment and upon re-enrollment
or revalidation of enrollment. In addition, section 455.410 requires that all ordering and referring
physicians or other professionals providing services under the State plan or under a waiver of the
Plan be enrolled as participating providers.
For purposes of these requirements, only those physicians and other professionals recognized by
the State Medicaid agency as providers are required to enroll in the State Medicaid program. As
discussed more fully below, the new enrollment requirements for ordering and referring
providers do not apply in the risk-based managed care environment, i.e., if a physician is
ordering or referring services for a Medicaid beneficiary in a risk-based managed care plan, the
provider enrollment requirements are not applicable to that ordering or referring physician.
All participating providers must be screened upon initial application, including applications for a
new practice location, and any applications received in response to a request for re-enrollment.
Screening is also performed for a provider who is revalidated for enrollment. The required
screening measures vary according to the provider’s categorical risk level of “limited,”
“moderate” or “high.” State Medicaid agencies may rely on the results of screening performed
by Medicare contractors, other State Medicaid agencies or other CHIP programs. Additional
guidance regarding screening levels is detailed in the “Frequently Asked Questions” provided as
Enclosure B.
It should be noted that 42 CFR 455.452 allows the State Medicaid agency to establish provider
screening methods in addition to, or more stringent than, those required by 42 CFR 455 subpart
E.
The Federal regulation at 42 CFR 455.414 requires States, beginning March 25, 2011, to
complete revalidation of enrollment for all providers, regardless of provider type, at least every
five years. Based upon this requirement, States must complete the revalidation process of all
provider types by March 24, 2016. Providers that initially enrolled after March 25, 2011 will not
have to be revalidated until five years from the date they were initially enrolled. Note that as
part of this required revalidation process, States must revalidate the enrollment information and
collect updated disclosures from all providers; however, States are not required to rescreen these
same providers so long as the providers have been screened by Medicare or another State’s

Page | 2

Medicaid program or CHIP within the previous 12 months. No application fee is required for
providers that the State is not required to rescreen.
In order to administer the provider screening, application fee, and revalidation requirements
successfully as specified in Federal regulations at 42 CFR 455.410, 42 CFR 455.414, 42 CFR
455.450 and 42 CFR 455.460, we believe States must have access to Medicare enrollment data to
determine if a provider is currently enrolled in the Medicare program, or has been denied
enrollment in the Medicare program, and/or is currently enrolling in the Medicare program. We
believe this is important since States can rely on the results of the Medicare screening process
and this access will eliminate additional screening and enrollment requirements for Medicaid and
CHIP providers, and eliminate additional costs and burdens to State Medicaid programs and
CHIP.
Toward that end, CMS has established a process by which States will have direct access to the
Medicare Provider Enrollment, Chain, and Ownership System (PECOS). Each State will be
given “read only” access and will be granted access for a maximum of four users. CMS is
requesting that within 30 days from the date of this Informational Bulletin States submit the
contact information including name, telephone number and email address, for each of the
designated users to Mr. Michael Berger at michael.berger@cms.hhs.gov. Instructions on
accessing the PECOS system will be provided to each of the designated users. Users will also be
provided with a PECOS User Guide detailing how to log into the PECOS system and how to
search PECOS. Further, users will also be provided with “screen shots” to assist in locating the
information necessary to verify if a provider is currently enrolled or is enrolling in the Medicare
program.
Since there is no national enrollment database for Medicaid providers, in order to ensure that
States do not complete unnecessary screening or collect application fees inappropriately, States
should request information from providers as to whether they have submitted an application to
enroll or if they are currently enrolled in another State’s Medicaid program or CHIP. If a
provider informs the State that it is enrolled or has applied for enrollment in another State’s
Medicaid program or CHIP, the State should contact the other State to confirm if the provider
has been enrolled and therefore, screened, or if the provider is currently enrolling and/or if the
State has collected an application fee. Federal Regulations at 42 CFR 455.460 require that only
one application fee be collected for a Medicaid enrolling provider. Consequently, if providers
are simultaneously enrolling in two separate State Medicaid programs, States are encouraged to
work together to determine which State will collect the application fee and conduct the required
screening. Additionally, there may be situations in which a State has been granted a waiver of
the application fee for a particular category of providers so that the State is not collecting an
application fee. Thus, if a provider is simultaneously enrolling in two separate Medicaid
programs, the other State must collect the application fee or also request a fee waiver.
Further, for State convenience, we have provided, at Enclosure B, a document entitled
“Frequently Asked Questions for the Implementation of the Medicaid Provider Screening and
Enrollment Requirements.” This document will provide States with additional information on the
implementation and operation of provider screening and enrollment.

Page | 3

Please feel free to contact Donna Schmidt, Deputy Director, Division of State Systems, of my
staff, at 410-786-5532, or by email at donna.schmidt@cms.hhs.gov if you have any questions.
We look forward to continuing our work together as we implement this important provision of
the Affordable Care Act.

Enclosures (2)
A – State Plan preprint
B – Frequently Asked Questions for Implementation of the Medicaid Provider Screening and
Enrollment Requirements

Page | 4

National Governors Association
ENCLOSURE A
STATE PLAN UNDER TITLE XIX OF THE SOCIAL SECURITY ACT
State/Territory: ______________________________
4.46 Provider Screening and Enrollment
Citation
1902(a)(77)
1902(a)(39)
1902(kk);
P.L. 111-148 and
P.L. 111-152

The State Medicaid agency gives the following assurances:

42 CFR 455
Subpart E

PROVIDER SCREENING
_____Assures that the State Medicaid agency complies with the process for
screening providers under section 1902(a)(39), 1902(a)(77) and 1902(kk) of
the Act.

42 CFR 455.410

ENROLLMENT AND SCREENING OF PROVIDERS
_____ Assures enrolled providers will be screened in accordance with 42
CFR 455.400 et seq.
_____Assures that the State Medicaid agency requires all ordering or
referring physicians or other professionals to be enrolled under the State plan
or under a waiver of the Plan as a participating provider.

42 CFR 455.412

VERIFICATION OF PROVIDER LICENSES
_____Assures that the State Medicaid agency has a method for verifying
providers licensed by a State and that such providers licenses have not
expired or have no current limitations.

42 CFR 455.414

REVALIDATION OF ENROLLMENT
_____Assures that providers will be revalidated regardless of provider type
at least every 5 years.

42 CFR 455.416

TERMINATION OR DENIAL OF ENROLLMENT
_____Assures that the State Medicaid agency will comply with section
1902(a)(39) of the Act and with the requirements outlined in 42 CFR
455.416 for all terminations or denials of provider enrollment.

42 CFR 455.420

REACTIVATION OF PROVIDER ENROLLMENT
_____Assures that any reactivation of a provider will include re-screening
and payment of application fees as required by 42 CFR 455.460.

Page | 5

42 CFR 455.422

42 CFR 455.432

42 CFR 455.434

42 CFR 455.436

42 CFR 455.440

42 CFR 455.450

42 CFR 455.460

42 CFR 455.470

Page | 6

APPEAL RIGHTS
_____Assures that all terminated providers and providers denied enrollment
as a result of the requirements of 42 CFR 455.416 will have appeal rights
available under procedures established by State law or regulation.
SITE VISITS
_____Assures that pre-enrollment and post-enrollment site visits of providers
who are in “moderate” or “high” risk categories will occur.
CRIMINAL BACKGROUND CHECKS
_____Assures that providers, as a condition of enrollment, will be required to
consent to criminal background checks including fingerprints, if required to
do so under State law, or by the level of screening based on risk of fraud,
waste or abuse for that category of provider.
FEDERAL DATABASE CHECKS
_____Assures that the State Medicaid agency will perform Federal database
checks on all providers or any person with an ownership or controlling
interest or who is an agent or managing employee of the provider.
NATIONAL PROVIDER IDENTIFIER
_____Assures that the State Medicaid agency requires the National Provider
Identifier of any ordering or referring physician or other professional to be
specified on any claim for payment that is based on an order or referral of the
physician or other professional.
SCREENING LEVELS FOR MEDICAID PROVIDERS
_____Assures that the State Medicaid agency complies with 1902(a)(77) and
1902(kk) of the Act and with the requirements outlined in 42 CFR 455.450
for screening levels based upon the categorical risk level determined for a
provider.
APPLICATION FEE
_____ Assures that the State Medicaid agency complies with the
requirements for collection of the application fee set forth in section
1866(j)(2)(C) of the Act and 42 CFR 455.460.
TEMPORARY MORATORIUM ON ENROLLMENT OF NEW
PROVIDERS OR SUPPLIERS
_____Assures that the State Medicaid agency complies with any temporary
moratorium on the enrollment of new providers or provider types imposed by
the Secretary under section 1866(j)(7) and 1902(kk)(4) of the Act, subject to
any determination by the State and written notice to the Secretary that such a
temporary moratorium would not adversely impact beneficiaries’ access to
medical assistance.

According to the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of
information unless it displays a valid OMB control number. The valid OMB control number for this
information collection is 0938-1151. The time required to complete this information collection is
estimated to average 15 minutes per response, including the time to review instructions, search existing
data resources, gather the data needed, and complete and review the information collection. If you have
comments concerning the accuracy of the time estimate(s) or suggestions for improving this form, please
write to: CMS, 7500 Security Boulevard, Attn: PRA Reports Clearance Officer, Mail Stop C4-26-05,
Baltimore, Maryland 21244-1850.

Page | 7

Enclosure B
Frequently Asked Questions for Implementation of the Medicaid Provider Screening and
Enrollment Requirements
A. Screening Process Timeline
Question - Does CMS have a required timeframe for conducting the enhanced screening for
new provider applicants, e.g. pre-enrollment site visits?
Answer - While no timeframe for the completion of the screening process is required for a
newly or re-enrolling provider by Federal regulations at 42 CFR 455 subpart E, States are
encouraged to avoid any unnecessarily lengthy period for completing the provider screening
process since it will be important to minimize the impact on access to care.
B. Collection and processing of enhanced provider enrollment/screening information
Question – Are States required to apply the Medicare screening risk levels to Medicaid and
CHIP providers?
Answer - Three levels of screening are applicable as described in Federal regulations at 42
CFR 424.518. They are limited, moderate, and high. Section 1902(kk)(1) of the Social
Security Act (the Act) requires States to comply with the process for screening providers
established by the Secretary under section 1866(j)(2) of the Act. Accordingly, 42 CFR
455.450 establishes the same screening levels for Medicaid and CHIP providers. For those
Medicaid and CHIP provider types that are also recognized provider or supplier types under
Medicare, we expect States to use the same screening levels as apply under Medicare. For
those provider-types that are not recognized under Medicare, we expect States to assess the
risk of fraud, waste, and abuse using similar criteria to those used in Medicare, as outlined in
Federal Register, Vol. 76, dated February 2, 2011, beginning on page 5868.
Question - Do State Medicaid agencies have the flexibility to assign a Medicaid provider to
a risk category at a level lower than the level that Medicare has assigned to that provider
type?
Answer - No, as noted above, for those provider types that are also recognized as provider or
supplier types under Medicare, States must use the same screening levels as apply under
Medicare.
Question – Not all provider types are listed in the Federal Register document. For example
what is the risk level associated with non-emergency medical transportation providers (not
ambulances or commercial providers) and personal care attendants (PCA) not employed
through an HHA?

Page | 8

Answer - For those provider types not listed in a categorical risk level, States must assess the
risk posed by the particular provider type to determine the appropriate categorical risk level
for that provider type and subsequently follow the applicable screening requirements for that
categorical risk level. While the determination to enroll non-emergency medical
transportation and/or PCA providers is up to the States, we expect States to assess the risk of
fraud, waste, and abuse using the criteria for Medicare, as outlined in Federal Register, Vol.
76, dated February 2, 2011, beginning on page 5868.
Question - If a provider has been screened by the Medicare program, can those screening
results be used by the State Medicaid agency and are they sufficient to comply with the
Medicaid requirements for screening?
Answer - As provided in 42 CFR 455.410, States can rely on the results of the provider
screening performed by Medicare or another State’s Medicaid program/CHIP. However,
States must allow for the screening to be completed in order to rely on these results. Thus, in
order to enroll a moderate risk provider, (e.g. ambulance company) or high risk provider,
(e.g., a newly enrolling HHA), the applicable enhanced screening protocols (site visits for
moderate and high risk providers with additional criminal background checks and
fingerprinting for high risk providers) must be completed by the State or by a Medicare
contractor or another State’s Medicaid program or CHIP in order for the provider to be
allowed to enroll or be revalidated. At the present time, the criminal background check and
fingerprinting are not required. Additional sub-regulatory guidance will be issued on
criminal background checks and fingerprinting requirements, following which States will
have 60 days to implement these enhanced provider screening requirements.
Question – What risk level should be assigned to mental health service providers? Such
mental health services include case management, day support, crisis stabilization, intensive
in-home services, etc.
Answer - For those provider types that do not have a screening level assigned under
Medicare, we expect States to assess the level of risk of fraud, waste and abuse posed by that
provider type using criteria similar to those used in Medicare. Mental health service
providers may be most similar to the community mental health clinic provider type in
Medicare, which is subject to the moderate screening level. However, because States are
uniquely qualified to understand issues involved with balancing beneficiary access to
medical assistance and ensuring the fiscal integrity of their Medicaid programs and CHIP,
States may assign these providers a different screening level depending on the States’
assessment of the risk.
Question - Are Medicaid managed care organizations and the individual providers that
provide services for the Managed Care Organization considered providers that must be
screened?
Answer – The screening required under section 1866(j)(2)(A) and the implementing
regulations applies to all providers enrolling in a State’s Medicaid program or CHIP. Thus,
if a State requires network providers in risk-based MCOs to enroll as participating providers,
Page | 9

the screening requirements apply. However, if a State does not require risk-based managed
care providers to enroll, the Federal requirement for ordering and referring physicians and
non-physician practitioners to enroll as participating providers does not apply to practitioners
that order and refer services in the risk-based managed care context. If a State requires
MCOs to enroll as participating providers, the screening requirements apply. However, if a
State does not require MCOs to enroll as providers in the Medicaid program, the Federal
requirement for screening would not apply to them.
Question - What is the purpose of a site visit?
Answer - Conducting unscheduled and unannounced pre-enrollment site visits helps ensure
that prospective providers meet enrollment requirements. Additionally, for revalidations, site
visits are a reliable and effective tool to ensuring that current providers remain operational
and continue to meet required provider standards. States have the flexibility to determine the
activities that constitute a site visit.
Question - Many State licensing entities require an onsite visit prior to issuing a license.
Does CMS expect States to make an additional onsite visit for the purposes of Medicaid
enrollment if the entity was previously visited by the State licensing entity?
Answer - Site visits may be combined with other site visit activity such as those for State
Licensing, Survey and Certification and Clinical Laboratory Improvement Act requirements
so long as the verification activity for screening and enrollment is documented separately.
C. Application Fee
Question – Are States required to collect an application fee for all providers that are not
dually enrolled (Medicare providers)?
Answer - Section 1866(j)(2)(C) of the Act requires the imposition of an application fee on
each institutional provider "with respect to which screening is conducted," whenever the
required screening (whether upon initial enrollment, reactivation, or reenrollment) occurs.
Under 42 CFR 455.420, following a deactivation of a provider’s enrollment for any reason, a
State Medicaid agency must rescreen the provider, including collecting the application fee,
before reactivating the provider’s enrollment. Federal Regulations at 42 CFR 455.460 require
that, beginning on or after March 25, 2011, States must collect the applicable application fee
for any newly enrolling or reenrolling institutional provider. This requirement does not apply
to individual physicians or non-physician practitioners, or providers that are enrolled in
Medicare or another State’s Medicaid program or CHIP or to those that have already paid the
fee to Medicare or another State Medicaid program or CHIP. If Medicare denies enrollment
for the provider, the application fee is not to be collected by Medicaid programs or CHIP
unless the denial was based on a temporary moratorium. In that situation, Medicare will
refund the application fee to the provider. In addition, States should independently review
the basis for the denial of enrollment in the Medicare program in their assessment of the
provider’s application in a State’s Medicaid program or CHIP. For newly enrolling
providers, States must collect the applicable application fee prior to executing a provider
Page | 10

agreement. The application fee increases each calendar year based on the consumer price
index for all urban consumers. The application fee for calendar year 2011 is $505.
Question - If States have concerns that application fees may adversely impact beneficiary
access, what is the process for requesting hardship exception waivers? Does the Secretary
require both a letter from the provider and a letter from the State Medicaid agency requesting
a hardship exception waiver?
Answer - Section 1866(j)(2)(C)(ii) of the Act and Federal regulations at 42 CFR 424.514
allow an institutional provider to submit a request to CMS for a hardship exception providing
justification so that the institutional provider is not required to pay the application fee to the
Medicare program. For the Medicaid program, section 1866(j)(2)(C)(ii) of the Act requires
the Secretary to review and, if appropriate, approve any request for a hardship exception.
Such hardship exceptions are for specific providers; we are also interpreting the statute to
allow the Secretary to grant a waiver of the application fee on a broader or categorical basis
if the State demonstrates that the imposition of the fee would impede beneficiary access to
care. As an example, a State could request a fee waiver applicable to a particular group or
category of providers so that an entire institutional provider type or all institutional providers
in a defined geographic area can be considered exempt from paying the application fee. To
achieve this States must submit a formal request to CMS for review and approval. The
request must document the basis for the waiver request including a discussion of the impact
on beneficiary access to care if the fee is imposed on providers within the specific group or
category of providers. States must submit fee waiver requests to Ms. Donna Schmidt at
donna.schmidt@cms.hhs.gov.
Question – If a Pharmacy/DMEPOS entity enrolls as a DMEPOS, but not as a Pharmacy in
Medicare, and enrolls as a Pharmacy in Medicaid, is the entity subject to an application fee as
a Medicaid Pharmacy and subject to an additional Medicaid screening process?
Answer - Entities that are enrolled under multiple provider types must be screened for each
provider type. For example, if an entity is enrolling as a DMEPOS provider/supplier for
Medicare and a pharmacy for Medicaid, a high risk screening will be performed by Medicare
since DMEPOS providers are high risk providers and a limited risk screening will be
performed by Medicaid since pharmacies are limited risk providers. Application fees are
applicable for both provider types and must be collected as part of the
enrollment/reenrollment process. This is appropriate since the example identifies two
different provider types. If the example identified only a pharmacy and if the pharmacy was
already enrolled as a provider in Medicare and therefore, had already paid the application fee,
there would be no need for the pharmacy attempting to enroll in Medicaid to pay the fee
again.
Question - Which program takes precedence for collecting the application fee if a provider
enrolls in both Medicaid and CHIP?

Page | 11

Answer - There is no precedence and an application fee is required if the provider is not also
enrolled in Medicare or another State’s Medicaid program or CHIP. However, only one
application fee is required to be collected.
Question – Can States collect Federal financial participation (FFP) for administering the
provider enrollment and screening requirements and how should States account for revenue
associated with the collection of application fees?
Answer – Any application fees collected by States must be used to offset the cost of
conducting the required screening. State expenditures incurred for the administration of the
program can be reimbursed at 50 percent FFP. This includes both the costs of the screening
that exceed the fees collected and the additional costs of administering the State’s program.
To report State administrative costs and to request reimbursement, States must report
expenditures and revenues on the Medicaid Budget and Expenditure System, form CMS-64.
Additionally, if revenue from application fees exceeds the State’s cost of conducting the
required screening, States are required by 42 CFR 455.460 to return to CMS the portion of
the application fees which exceed State administrative costs. For example, if a State’s costs
to conduct the screening required by 42 CFR 455 subpart E are $100 million and revenue
from application fees equals $60 million, States may request FFP at 50 percent for the
remaining $40 million for the administration of the provider enrollment and screening
initiative. Alternatively, if the cost to implement these requirements is $60 million and the
revenue from application fees is $100 million, States are required to return to CMS the $40
million in application fees that exceed the costs of the screening. States need to take into
account situations in which an application fee was collected in error. This can occur if a
provider is enrolled or enrolling in Medicare or another State’s Medicaid program or CHIP
and the State was not aware of such enrollment. In these cases, the State must refund the
application fee to the provider.
D. Revalidation Process
Question - What actions must be taken by States for the revalidation process? Is a complete
re-enrollment required, or is it sufficient to ask providers to revalidate the information they
submitted in their original enrollment process?
Answer - Federal Regulations at 42 CFR 424.515 specify that revalidations are conducted in
accordance with the screening procedures specified in 42 CFR 424.518. These screening
procedures and risk levels apply to enrollments/re-enrollments and revalidations. Thus, the
screening requirements for a newly enrolling or re-enrolling provider also apply for the
revalidation of a provider, unless the provider has already been screened by Medicare or
another State’s Medicaid program or CHIP within the previous 12 months. Revalidations
also include the disclosure requirements as specified in 42 CFR 455.104, 455.105, and
455.106. States may ask providers to verify existing disclosure information when complying
with these requirements.
E. Enrollment and Screening Information from Federal and State Databases

Page | 12

Question – Are States required to check Federal databases for provider information? Does
the Federal Government sponsor any databases that provide identifying information on
providers, e.g. Social Security Administration; Internal Revenue Service; National
Practitioners Data Bank, the National Provider Identifier (NPI), etc.?
Answer - Federal regulations at 42 CFR 455.436 require States to confirm the identity and
determine the exclusion status of providers and any person with an ownership or controlling
interest or who is an agent or managing employee of the provider through routine checks of
Federal databases. This section also requires that States check the Social Security
Administration’s Death Master File, the National Plan and Providers Enumeration System,
the List of Excluded Individuals/Entities (LEIE), the Excluded Parties List System (EPLS),
and any other databases as the Secretary may prescribe. States must consult these databases
to confirm the identity of providers seeking enrollment and/or reenrollment in Medicaid
programs or CHIP. Section 455.436(c)(2) requires States to review the LEIE and the EPLS
no less frequently than monthly for exclusion information for enrolled providers and any
person with an ownership or control interest or who is an agent or managing employee of the
provider.
F. Enrollment for Ordering and/or Referring Providers
Question - Who is responsible for verifying that a provider is correctly enrolled in a State’s
Medicaid program? For example, when a patient presents a prescription to a pharmacy, is it
the pharmacist’s responsibility to ensure the prescribing physician has enrolled in Medicaid
in accordance with the Federal requirements at 42 CFR 455 subpart E implementing these
provider screening and enrollment requirements?
Answer - Ordering and referring providers are physicians or other professionals that order or
refer items or services for Medicaid beneficiaries. Some of these providers do not submit
claims for reimbursement of any services provided but are now required to enroll solely for
purposes of ordering and referring services for Medicaid beneficiaries. All ordering and
referring providers, except those who are members of risk-based managed care organizations,
are now required to be enrolled with the Medicaid program if they continue to order and/or
refer services for Medicaid beneficiaries. All claims for payment for ordered or referred
items or services must include the NPI of the ordering or referring physician or other
professional. If the NPI is not provided on claims for payment or the ordering or referring
provider is not enrolled in the Medicaid program, States must deny such claims. For claims
which include the NPI from the ordering or referring provider, States must review the claim
processing adjudication logic in order to make appropriate payment determinations for
services ordered or referred. If an ordering/referring provider is not enrolled, States may
pend a claim from the provider performing the services which were ordered or referred to
allow for the ordering/referring provider to become enrolled and after such enrollment pay
the claim. States may, at their discretion, provide access to enrollment information to
providers so that they can ensure that ordering and referring providers are enrolled in the
Medicaid program.

Page | 13

Question – If a beneficiary has coverage from a health benefit plan in addition to Medicaid
and the ordering/referring provider is authorized to accept the payment from the health
benefit plan, is not enrolled in Medicaid and does not bill Medicaid, is the claim from the
provider that performs the ordered or referred service payable if the claim was not paid by
the other health benefit plan?
Answer – The claim from the provider that performs the service ordered or referred is not
payable if the ordering/referring provider is not enrolled in Medicaid even if the
ordering/referring provider is only receiving payment from the other health benefit plan.
Question - Some charity care providers, who are not enrolled as providers, provide services
to Medicaid patients in areas where access to services is limited. These charity care
providers are an important part of the safety net, particularly in areas and specialties with low
provider participation in Medicaid. Can States continue to pay for prescriptions and other
services ordered by non-enrolled charity care providers?
Answer - All ordering and referring providers are now required to be enrolled with the
Medicaid program if they continue to order and/or refer services for Medicaid beneficiaries.
As we indicated in the final rule, Federal Register, Vol. 76, dated February 2, 2011, to
accommodate such charity care providers, States may establish a streamlined enrollment
approach for providers whose only relationship with the Medicaid program is ordering and/or
referring services. This streamlined enrollment process could be similar to the Medicare
CMS-855-O, which allows a physician or non-physician practitioner who does not submit
claims for services provided to Medicare beneficiaries to enroll in Medicare solely for
purposes of ordering and referring. In some cases the organization where the ordering or
referring provider provides services can submit the streamlined enrollment application
information on behalf of the ordering or referring provider. This streamlined enrollment
process ensures that providers enrolled are not included in a State’s primary enrollment
listing and are not accessible from a State’s website. Further, with this streamlined
enrollment process, these providers will not receive referrals to provide direct services to
beneficiaries from the State Medicaid agency. Since physician and other non-physician
practitioners are considered limited risk providers the use of a streamlined enrollment process
should not impact the existing process a State is utilizing in enrolling such providers.
However, if these providers have been sanctioned for a payment suspension, overpayment,
and/or excluded by the OIG or another Medicaid agency, such providers are to be considered
high risk.
Question – Many hospitals are staffed with residents who often are not enrolled as individual
Medicaid providers but who order/refer services for Medicaid beneficiaries. In these cases,
some States allow pharmacies to submit the NPI of the hospital on the prescription or to use a
temporary NPI on the prescription. Can States continue to use current mechanisms to pay
claims for prescriptions written by residents since such residents are not typically enrolled in
the Medicaid program? Many Medicaid-enrolled hospitals employ hospitalists or contracted
emergency room physicians who are not separately enrolled as Medicaid providers. Are
prescriptions written by enrolled hospital employees or contract staff eligible for coverage
under Medicaid? If not, how will patients obtain necessary discharge medications?
Page | 14

Answer - For providers who are permitted under State law to order and/or refer services for
Medicaid or CHIP beneficiaries but who do not have NPIs and who are not authorized to
enroll as Medicaid or CHIP providers, e.g., residents at hospitals and, in some cases,
hospitalists, States must determine which NPI number should be applied to the claim for
payment if such providers order or refer services for Medicaid or CHIP beneficiaries. In this
case, a resident of a hospital who orders a prescription for a Medicaid beneficiary on behalf
of the hospital could apply the NPI of the hospital or of the supervising physician to the
claim. This practice would eliminate the potential of the claim submitted by the provider
(pharmacy) performing the ordered or referred service having their claim denied because no
NPI was provided on the claim for the ordering or referring provider. States should notify
applicable providers of this process and indicate which NPI must be applied in such
situations. For providers who are eligible to enroll in the State’s Medicaid program or CHIP
as a participating provider, they must be enrolled if they order or refer services for Medicaid
or CHIP beneficiaries. As previously discussed the streamlined approach can be used to
facilitate the enrollment.
Question - Some States do not enroll mid-level prescribing practitioners (physician assistants
and advanced practice nurses) separately in the Medicaid program. Are prescriptions written
by mid-level practitioners eligible for coverage if the State does not enroll the providers
separately?
Answer - We recognize that there are situations in which non-physician practitioners are
authorized by a State to order or refer services but are not authorized to enroll in a State’s
Medicaid program or CHIP. For example, a State may allow physician assistants or nurse
practitioners to order prescriptions but not allow such practitioners to be enrolled providers in
their Medicaid program or CHIP. These practitioners are typically employed by providers
who are eligible for enrollment, e.g., physicians, hospitals, Federally qualified health centers,
and/or home health agencies. States may instruct enrolled Medicaid providers to submit
orders or referrals using their respective NPI in the event that employees who are nonenrolled practitioners and not permitted to enroll as providers have ordered or referred
services for Medicaid beneficiaries on their behalf.
Question - If a patient is out-of-State and receives services in an emergency room or
hospital, can the prescriptions written by the out-of-State provider be reimbursed by the
patient’s Medicaid plan in another State? This type of situation occurs in all States, but is
particularly common for rural States that do not have specialized services available in-State.
The out-of-State hospital will often enroll with Medicaid to receive reimbursement for the
hospital visit by the Medicaid beneficiary, but it is unlikely that the individual physician
prescriber will enroll. How are States expected to accommodate out-of-State prescribers?
Answer - Section 1902(kk)(7) of the Social Security Act provides that the State Medicaid
agency must require all ordering or referring physicians or other professionals providing
services under the State plan be enrolled as participating providers. Section 2107(e)(1) of the
Act makes this requirement applicable to CHIP. The statutory reference to “the State plan”
means that the provider that ordered or referred the services must be enrolled in the Medicaid
Page | 15

program or CHIP in which the beneficiary is eligible. The NPI of the provider ordering or
referring the services must be included on the claim for payment from the provider
performing the services ordered or referred. Therefore, a provider located in a State different
from the one where the beneficiary is eligible who orders or refers services must be enrolled
in the State in which the beneficiary is eligible in order for the State Medicaid agency to pay
the claim from the provider who performed the services which were originally ordered or
referred. This includes physicians or other professionals employed at hospitals or other
healthcare facilities. If the provider who ordered or referred the services is not going to
submit claims to the State, the State can utilize the streamlined enrollment process mentioned
earlier to enable the ordering/referring provider to become enrolled. This does not mean,
however, that the Medicaid beneficiary has liability for payment other than the traditional
cost sharing, deductible or co-pay liability that Medicaid beneficiaries sometimes experience.
Question - A Medicaid patient might have access to a Veterans Administration (VA) or
Indian Health Services (IHS) provider that is not a participant in the State’s Medicaid
program. Does a State have the option to cover prescriptions written by non-enrolled VA or
IHS providers?
Answer - Medicaid beneficiaries may receive services from a provider employed at a VA or
IHS facility. If the provider from the VA or IHS facility orders or refers the beneficiary for
additional services e.g., prescription drugs, the ordering or referring provider must be
enrolled in order to ensure that the claim will be paid to the provider delivering the ordered
or referred services. If the provider who ordered or referred the services is not going to
submit claims to the State, the State can utilize the streamlined enrollment process mentioned
earlier to enable the ordering/referring provider to become enrolled.
Question - Patients who are new to Medicaid often have existing chronic conditions for
which they are currently taking medications. Can States continue to pay for the refills of
these medication regimens if they are written by non-participating providers, or are the
patients required to set up appointments with new (enrolled) providers and obtain new
prescriptions to ensure Medicaid coverage?
Answer - If, prior to March 25, 2011, a State processed a claim for a service ordered or
referred by a non-enrolled provider who would now be required to be enrolled in the State’s
Medicaid program, as outlined by the regulatory requirements at 42 CFR 455.410(b), the
State is authorized to continue to process and approve prescription refills for the ordered
items or services after March 25, 2011, until the refill period has lapsed, even if the
ordering/referring provider is not enrolled. In addition, if a current beneficiary was not
eligible at the time a prescription was filled but becomes eligible while refills are still
available, States are authorized to process and approve such prescription refills until the refill
period has lapsed.
G. Moratoria
Question – The Secretary has the authority to impose a temporary moratorium on provider
enrollment if the Secretary determines that the moratorium is necessary because a provider or
Page | 16

a specific provider type has been identified as being at high risk for fraud, waste, or abuse.
States can request an exception to a Secretarial imposed moratorium if the State determines
that the imposition of such a moratorium would adversely impact beneficiaries’ access to
medical care. How can States request such an exception to a temporary moratorium?
Answer - Section 1902(kk)(4)(A) of the Act and 42 CFR 455.470(a)(2) and (3) require
States to comply with any temporary moratorium imposed by the Secretary unless the State
determines that the imposition of such a moratorium would adversely impact beneficiaries’
access to care. If a State determines that an exemption is needed from the imposition of a
moratorium due to the expected adverse impact on beneficiary access to care, the State must
notify the Secretary in writing. While not required, States are encouraged to include in the
notification the basis of the concern for beneficiary access to care if the moratorium is to be
imposed. Such notifications must be submitted to Ms. Donna Schmidt at
donna.schmidt@cms.hhs.gov.
Question – What documentation is required by a State in order to request a decision by the
Secretary to impose or extend a moratorium?
Answer - Section 1902(kk)(4)(B) and 42 CFR 455.470(b) also permit State Medicaid
agencies to impose numerical caps or moratoria on new enrollment or under their State plans
for provider types that have been identified by the State Medicaid agency and the Secretary
as being at high risk for fraud, waste, or abuse. Before implementing such actions under its
State plan, the State Medicaid agency must determine that the moratoria or caps do not
adversely impact beneficiaries’ access to medical care. Additionally, States must notify
CMS in writing of their intent to impose or extend a temporary moratorium or numerical cap,
including all details of the planned moratorium or cap, and obtain CMS concurrence prior to
execution. Such notices are also to be sent to Ms. Donna Schmidt at
donna.schmidt@cms.hhs.gov. Any moratoria or cap may be imposed by the State Medicaid
agency for an initial period of six months. States may also extend the period for moratoria in
additional six month increments; however, each time the State chooses to extend the
moratorium, the agency must document in writing the necessity for extending the
moratorium which must be available to CMS upon request in order that CMS can review the
basis for the extension.
H. States/Provider Compliance
Question - Does the State Medicaid agency have to notify providers of the new screening
process before denial of applications for any of the screening requirements? Will CMS
require that language be added to provider agreements ensuring compliance with these new
provider screening and enrollment requirements?
Answer - CMS recommends that States notify providers of the new enrollment and screening
requirements. CMS provides States with the flexibility to choose the appropriate method for
doing so. Examples could include provider enrollment websites, provider information
bulletins and inclusion in provider agreements. States may incorporate, at their discretion,

Page | 17

additional information in their respective provider agreements reflecting components of the
new provider screening and enrollment requirements.
I. State Funding
Question - Systems and operational costs will be incurred to develop and implement these
provider screening and enrollment regulations. Federal Financial Participation (FFP) is
available to States that make modifications to their Medicaid management information
systems (MMIS) in order to comply with the requirements outlined in the Federal
Regulations at 42 CFR 455 subpart E. What are the requirements for FFP?
Answer - Funding for modifications to the MMIS would be available under section
1903(a)(3) of the Act. It should be noted that, in order to be eligible for funding, a State’s
MMIS must comply with seven standards and conditions (see Federal Register, Vol. 76, No.
75, dated April 19, 2011). Ninety percent FFP is available for the design, development and
implementation of the MMIS to accommodate the requirements of Section 1902(kk) of the
Act and the Federal regulations at 42 CFR Part 455 subpart E. For continuing operations of
the MMIS, States can receive 75 percent FFP. In order to be eligible for enhanced FFP,
States must submit an Advanced Planning Document to CMS for review and prior approval.

Page | 18

